OPINION OP THE COURT.
There is no reason for depositing the sum in question with the District Court of San Juan, when the one ordering the delivery thereof was the municipal judge of Bayamón.
As the municipal judge of Bayamón was the one that originally took cognizance of the main action, and ordered *322the retention of the sum and subsequent dissolution of the attachment and delivery to Julio Montell, and jurisdiction over the case having been restored to said court by virtue of the determination of the appeal, said court is the only one competent to decide as to the proper disposition to be made of the sum deposited.
In view of the act authorizing writs of certiorari, approved March 10, 1903, we declare that the deposit was improperly made in the San Juan court which shall forward the voucher for the $480 deposited with the firm of DeFord & Qo. to the municipal court of Bayamón, so that the latter may decide thereon in accordance with the law. It is hereby ordered that a certified copy of this decision be forwarded to the. San Juan court for compliance therewith, and that the original record forwarded by said court be returned.
Chief Justice Quiñones and Justices Hernandez, Figueras .and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.